Upon this statement of facts, the case was sent to this Court, and the mortgage deed to the Plaintiff and the bill of sale to the Defendant, formed part of the case. Upon looking into the case here, it was observed that the mortgage deed to Cowan, the Plaintiff, had not been registered within fifty days after its execution, nor until after the registration of the deed to the Defendant. And this Court, being of opinion that these facts, and the circumstances connected with them, ought to have been taken into consideration in deciding the case, awarded a new trial.
The case sent up refers to the Court a single question, whether McBryde's possession of the slaves makes the deed fraudulent and void? If it be decided *Page 355 
that it does not, judgment is to be entered for the Plaintiff. But upon looking into the deeds transmitted with the case it will appear that there is a still more important enquiry; for the mortgage deed to Cowan was not registered within fifty days from the time it was made, nor until after the registration of the deed to the defendant. If, by this, the Plaintiff has lost his priority, the title of the slave is not in him. So, that the merits of the case are not disclosed by the statement. It is therefore proper that there should be a new trial, for the purpose of bringing forward those other circumstances which relate to the title. (571)